IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                                     No. 274
                                         :
REAPPOINTMENT TO APPELLATE               : APPELLATE COURT RULES DOCKET
COURT PROCEDURAL RULES                   :
COMMITTEE                                :
                                         :

                                      ORDER


PER CURIAM
         AND NOW, this 11th day of April, 2018, Robert M. Palumbos, Esquire,

Philadelphia, is hereby reappointed as a member of the Appellate Court Procedural

Rules Committee for a term expiring August 1, 2021.